TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00034-CV


Evelyn Jones, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 09-2194-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		Evelyn Jones appeals from the trial court's order in a suit affecting the parent-child
relationship.  The trial court's final order appointed the Department of Family and Protective
Services as permanent managing conservator of the two children at issue, and appointed the
children's parents as possessory conservators.  Jones, who served as the temporary placement for the
children during the pendency of the suit, contends that the trial court erred in granting the
Department's motion to strike her petition in intervention.  
		Jones's brief was due March 30, 2011.  On April 13, 2011, this Court notified Jones
that her brief was overdue and that a failure to respond to the overdue notice by April 25, 2011,
could result in the dismissal of her appeal for want of prosecution.  To date, Jones has not filed a
brief or otherwise responded to the overdue notice.  Accordingly, we dismiss this appeal for want
of prosecution.	

 

___________________________________________
					          Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Prosecution
Filed:   June 17, 2011